DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5-10 are subject under examination.

Allowable Subject Matter
Claims 1, 2, 5-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Prior art fails to teach “wherein the wireless access device comprises: a field programmable gate array (FPGA) chip; two single-mode fiber interfaces and four indicator lights connected with the FPGA chip respectively;
 an Ethernet module connected with the FPGA chip; four Ethernet interfaces connected with the Ethernet module respectively: three RS-232 serial ports: and an RS-485
serial port;  wherein the two single-mode fiber interfaces are configured to implement communication with the control substation apparatus based on a COMSTC protocol dedicated to control of stability;
the four indicator lights comprises a power indicator light an operation indicator light an optical fiber communication indicator light and a network communication indicator light;
the four Ethernet interfaces comprises ETH1, ETH2. ETH3 and ETH, wherein the ETH1nand the ETH2 are standby interfaces; the ETH3 is configured to implement 
one RS-232 serial port of the three RS-232 serial ports is configured to print commissioning information, and remaining two RS-232 serial ports are standby RS-232 serial ports;
the RS-485 serial port is a standby RS-485 serial port and is configured to extend at least one of an IEC 60870-5-103 protocol and/or a MODBUS application.” In addition to other limitations of claim 1. 
Claims 2, 5-10 are allowed as dependent on claim 1. 

The closest prior art Zhang (US 2018/0032094) teaches a controller with FPGA and RS 232 and RS485 interface, however it doesn’t teach the four Ethernet interfaces comprises ETH1, ETH2. ETH3 and ETH, wherein the ETH1nand the ETH2 are standby interfaces; the ETH3 is configured to implement communication with the control terminal based on an I EC 60870-5-104 protocol; and the ETH4 is used for project commissioning ;one RS-232 serial port of the three RS-232 serial ports is configured to print commissioning information, and remaining two RS-232 serial ports are standby RS-232 serial ports; the RS-485 serial port is a standby RS-485 serial port and is configured to extend at least one of an IEC 60870-5-103 protocol and/or a MODBUS application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416